Preparation of the EU-India Summit (Marseille, 29/09/08) (debate)
The next item is the Council and Commission statements on preparation of the EU-India Summit in Marseille on 29 September 2008.
President-in-Office of the Council. - (FR) Mr President, ladies and gentlemen, I welcome your interest in strengthening our relations with India. The European Union-India Summit, which, as Mrs Wallström reminded us, will be held on 29 September 2008 in Marseille, in the presence of the Indian Prime Minister, Manmohan Singh, the Commission President, Mr Barroso and the Council President, Nicolas Sarkozy, is one of a dozen summits we are holding with third countries during the French Presidency.
You will notice that the calendar of meetings features plenty of summits with major emerging countries. In July, a summit was held with South Africa and summits will take place - we hope - with Korea, and with China and Brazil in December. This series of meetings is a unique opportunity for the European Union to develop a dialogue with the major emerging countries on subjects of mutual interest, and the summit with India ties in perfectly with this approach.
I am aware that Parliament's Committee on Foreign Affairs recently took part in a fruitful workshop on European Union-India relations, which was attended by a number of experts. It has fanned a deep desire to enhance dialogue and cooperation between the European Union and India.
The Presidency is driven by the same will as Parliament. With a population of more than a billion, which should overtake that of China in 2025, and annual growth of more than 8% since 2005, India is set to become an essential partner of the European Union and we consequently want this summit to be an important step in deepening our relations with the country.
Since 2000, when our first summit was held, we have enlarged the scope of our dialogue and cooperation. The European Union is now India's main trade partner. It is also one the biggest investors in the country and in many key sectors of its economy: energy, transport and telecommunications, in particular, and the summits we have held have contributed decisively towards strengthening our relations.
This was the case in 2004, when we raised our cooperation to the rank of strategic partnership. In 2005, we came up with an action plan to boost this partnership and, in 2006, a free trade agreement was concluded. However, we need to do more and ensure that our political dialogue and cooperation with India reflects the country's true potential.
We hope that the Marseille Summit will serve this purpose. We also hope to strengthen our cooperation with India in areas that are currently priorities for the Union: climate change and energy. These discussions with our major emerging partners are far from easy, but we must have them and we must work with our Indian counterparts to achieve certain aims.
Firstly, we wish to adopt at this summit a new action plan that is shorter and more operational and enables us to adapt our partnership to the new concerns of energy security and sustainable development. We also want to secure future cooperation in the area of research and new technology, for example regarding solar energy and the ITER project.
This action plan should be accompanied by a work programme on energy, clean development and climate change and should envisage cooperation in the areas of energy efficiency, clean coal and renewable energy use.
These measures could, where need be, be supported by the new European Business and Technology Centre. The new centre should open in New Delhi by the end of the year. Of course, we shall also discuss at the summit regional concerns that are crucial for international stability, be it in relation to Afghanistan, Pakistan, Burma or Iran.
We also wish to make progress at the summit in our strategic partnership with India through the launch or continuation of specific cooperation ventures. We hope to be able to sign a very important agreement regarding aviation. This agreement was initialled by negotiators at the beginning of the year. We are keen to sign it, because it will enable us to bring national legislation in line with Community law at the same time as improving legal certainty for European operators. I am referring here only to flights between India and the European Union. As for the rest, I hope that we are on track as regards Community legislation.
We wish to bring fresh impetus to the negotiations through a trade and investment agreement. It will naturally be the Commission, which has responsibility in this regard, that will negotiate the agreement. We would like to assure the Commission, via Mrs Wallström, of our full support, as our relationship with India is worth strengthening. The signing of a trade and investment agreement would be a major step forward.
While there is great potential for the development of relations with India, it should be remembered that the country is only the European Union's ninth trade partner behind South Korea, a surprising situation indeed.
The three documents that we intend to adopt at the summit, the revised joint action plan, the work programme on energy and the agreement I mentioned just now, are currently being negotiated with India, along with the joint press release. I am unable to go into detail today regarding these documents, given that discussions are ongoing with our Indian partners, but I think I can say that we are optimistic about what can be achieved by this summit.
In conclusion, I would like to congratulate Parliament on the highly constructive role it has played in relations between the European Union and India. The creation in 2007 of an individual Delegation for relations with India has boosted communication with the Lok Sabha, the Indian Parliament, and Parliament's delegation will certainly be called on to play a leading role, particularly in terms of the drafting of future parliamentary resolutions on sensitive issues affecting relations between India and the European Union.
Finally, I would like to take the opportunity to give a special mention to the chairman of the Delegation for relations with India, Mrs Gill, and to praise the dynamism with which she fulfils her role.
Vice-President of the Commission. - Mr President, honourable Members, Mr Jouyet, I am speaking on behalf of my colleague Benita Ferrero-Waldner, and it is a pleasure to speak to you today on the preparation of the summit with India in Marseille on 29 September 2008.
Europe's relations with India, I have learned now, have been growing in importance for several years, not only because of growing trade and investment but also because of a shared commitment to, and experience of, multilingual and multicultural democracy. In this Parliament you have recently demonstrated the political importance of relations with India, both by setting up a new parliamentary delegation and also by inviting President Abdul Kalam to address the House last year, which was the first time an Indian Head of State had done so.
At this summit we hope to turn this growing political commitment into stronger concrete cooperation, and we can already report a good deal of progress since we agreed a Strategic Partnership with India in 2004 and a Joint Action Plan in 2005.
The first thing to mention is the political dialogue and cooperation that has been strengthened, and there is now a regular calendar of summits and ministerial meetings, an annual security dialogue has been established, and new formats for dialogue in the Asia-Europe Meeting (ASEM) and the South Asian Association for Regional Cooperation meeting, and this has fostered cooperation even on sensitive issues such as counter-terrorism.
The second point to mention is that the contacts between the EU and India are intensifying, particularly in education, where the European Union has provided funding for over 900 scholarships to Indian students under the Erasmus Mundus programme, and this funding will be continued until at least 2013.
The third point is that economic and technical cooperation has deepened. Science and technology activities and exchanges have intensified and they have also been lifted to ministerial level; new dialogues have been created; an EU-India energy panel has been established; and the International Thermonuclear Experimental Reactor - the so-called ITER agreement - to which both India and the EU are party, is now in force.
Trade and investment has also continued to expand. EU-India bilateral trade has doubled to EUR 55 billion since 2000, and the EU is now the biggest source of foreign direct investment into India while the EU is also receiving increasing inflows of Indian outward investment.
Development cooperation has continued to increase and we will be using the bulk of our indicative budget of EUR 470 million for India for 2007-2013 especially to support health and education programmes related to the Millennium Development Goals.
So we have achieved a good deal, but there is more to do, and we believe that our relations should be guided by the promotion of peace, human rights and comprehensive security, sustainable development with environmental considerations, social equity and economic prosperity, and the strengthening of cultural and educational exchanges. One of our main aims at the summit is to agree a revised joint action plan to reflect these objectives.
As global players, both sides have a responsibility to address global challenges, and some specific global issues will be raised.
With regard to world trade, we hope that India and the US can resolve their differences over the WTO Round and enable negotiations to get back on track. Climate change and energy are also summit priorities for us, and we hope to sign a joint work programme on energy, clean development and climate change focused on renewable and clean energies, together with two climate-change-related European Investment Bank loans. We will also discuss the global financial crisis and ways in which the world food situation can be addressed.
On bilateral matters, we have some significant joint interests to discuss. The free-trade agreement negotiations that were launched last year have made good progress and now we are aiming for their early and balanced conclusion. We hope to sign a horizontal agreement on civil aviation at the summit. We will also push for progress on the conclusion of a maritime agreement.
Concerning culture and education, our objective is to agree on the launch of a policy dialogue.
Science and technology is also a priority, and the summit should welcome the creation of a European Business and Technology Centre in Delhi and the support provided for this by the European Parliament.
Let me finish by welcoming the recent creation by the Indian Parliament of a group for friendship with the European Parliament. I am sure that this will enable all of you, through contacts with your Indian partners, to convince them that the EU is the most successful and forward-looking phenomenon in international governance of modern times and that we have much to offer each other.
on behalf of the PPE-DE Group. - Mr President, the EU strategic partnership with democratic, secular India is of critical importance in these dangerous and unpredictable times, as this is a country that shares our values and aspirations.
We face common challenges: the fight against terrorism - and in this context I hereby call for Europol to grant India privileged status in the exchange of intelligence and the fight against terrorism - the need to protect the environment including the issue of climate change, and the importance of managing the benefits of globalisation.
The recent bombings in Delhi have underlined the serious threat India faces from Islamist terrorism. Mindful of the instability in India's neighbouring countries, from Pakistan to Sri Lanka, it should be obvious to all of us that we should do our utmost to support India, both as a regional power in South Asia, but also one which plays a major, constructive and global role in multilateral fora such as SAARC, ASEAN and the UN, where it is high time that India be granted a permanent seat on the Security Council.
Our resolution rightly expresses concerns about the recent killings of Christians in the Orissa Province and unrest in Jammu and Kashmir, calling for those responsible to be punished, as human rights and the rule of law are at the forefront of the EU's strategic partnership with India. This situation is in stark contrast to the EU's dealings with the People's Republic of China, which considers itself immune from our pleas to respect the human rights of its citizens.
I do hope that the forthcoming summit will solidify the flourishing relationship between India and the EU, especially in the field of commerce. As co-president and founder of the Friends of India and draftsman in the Foreign Affairs Committee for the EU-India Free Trade Agreement, I want to see rapid steps towards establishing a free trade relationship, to our mutual benefit, with large foreign direct investment now flowing from India to the EU for the first time. But my group, the PPE-DE, also wants to see enhanced political cooperation in the many challenges, such as the current issue of global financial instability, that we both face for the future.
on behalf of the PSE Group. - (ES) The vast majority of this Parliament believe that India is the biggest democracy in the world and that we must increase our cooperation with that country.
We have the same principles and realities as India, from democracy to multilateralism in international relations. However, there are some points on which we disagree: for example the death penalty, which we wish to see abolished from their judicial system. We also urge India to sign up to the International Criminal Court.
Many regret that the Indian Government has not yet ratified the International Convention against Torture. Having said this, and despite this, we welcome India's cooperation with the UN Human Rights Council and we commend the Indian Human Rights Commission on its work on religious discrimination, the caste system and other issues.
We are mindful of the terrible atrocities recently committed in the state of Orissa by Hindu fanatics. We condemn these atrocities without any hesitation but, at the same time, recognise that these are exceptions which, although very bloody, are not widespread. We therefore maintain that India is a model of cultural and religious pluralism.
India plays a major role in its neighbourhood and is concerned, just like us, about the current volatile political situation in Pakistan and, again like most of us, about the increasingly insecure and uncertain situation in Afghanistan and Sri Lanka.
It would certainly be laudable if New Delhi were to combine its efforts with ours in the European Union to help Myanmar to awake from its current nightmare.
Finally, India can be regarded as a promoter of peace and stability in the region. Unlike other countries, India is now a responsible nuclear power. However, I personally believe that it would be even more so if it signed the Nuclear Non-Proliferation Treaty. Its image in the world would be enhanced as a result, and I must say in passing that this comment is also true for countries such as Pakistan, North Korea and Israel.
Having said all this - and I am about to finish - and with the understanding that shared aims should not exclude reasoned and reasonable criticism, I am convinced that the imminent summit between the EU and India will be a success.
on behalf of the ALDE Group. - Mr President, it is always a pleasure to speak on matters which will enhance the steady growth of one of the most important international relationships in the globe, that between the European Union and the Republic of India. We call, in our resolution, for those involved in the summit to explore further ways of upgrading this relationship, and we look forward to concrete results which will be reported back to this Parliament.
It is a critical time for the summit. We paid tribute in our resolution to the September victims of terrorism in India, including those killed in the assault on the Indian Embassy in Kabul. But today, surely, we must also pay tribute to those heroes who saved lives in Islamabad, and we must remember that India lies at the heart of a region that is in considerable security difficulties. It is proper that the wish in our resolution that there should be greater intelligence-sharing should be taken up and honoured, and all efforts to support India in her fight against terrorism with us should be supported - including, we believe, a seat on the United Nations Security Council.
In our resolution we call also for a peaceful future for the former princely State of Jammu and Kashmir, on both sides of the border and now split into two nations. Peace comes, as we know so well with the European Union, with employment - with jobs - and it is particularly pleasant to learn that India is at present, in Jammu and Kashmir, building the longest railway tunnel in the globe, which will be nearly 11 km long, as part of a 148-km long section of track. This will be the longest in the world, 95% complete, which gives 3 900 new jobs of direct employment and, I am sure, many thousands more to come.
And culture: we call, too, for greater links with culture. This is the year of dialogue, and India has much to teach the European Union on this. We call for more people-to-people dialogue, and I am sure that is the way forward. In conclusion, I urge colleagues to support this excellent resolution.
on behalf of the UEN Group. - (PL) Mr President, India is one of our strategic partners where both trade and politics are concerned. It plays a constructive role in the region. The time has come, however, for the Indian Government to be on the receiving end of strong words regarding the blatant infringement of freedom of belief on its territory. The All-India Christian Council states that Christians are the targets of varying levels of aggression and intolerance on average every three days in India. People are dying and churches are being demolished whilst the judicial system has adopted an exceptionally passive stance.
We cannot condone the legislation banning conversion to Christianity in certain parts of India. We expect determined action in this respect and also in respect of the compensation to which Christian communities are entitled for the damage done to their property.
Mr Jouyet, Commissioner, I am calling for all these issues to be made very clear at the EU-India Summit later this month.
on behalf of the Verts/ALE Group. - (DE) Mr President, I would like to start by underlining that my group has a strong interest in good partnership-based relations with India, a country which is regarded as the world's largest democracy.
However - and this also needs to be emphasised - equal partnership means addressing problems honestly. That is still not happening with India, and nor is it evident in the resolution before us. That is why we are unfortunately unable to support this compromise.
How can we claim that India provides a model for handling cultural and religious pluralism, as stated in the resolution, when yet again, there have been countless deaths in the violent excesses perpetrated by extremist Hindus against Christians in Orissa and Muslims in Kashmir? Those responsible for the pogroms in Gujarat have still not been brought to justice. Around 200 cases are still caught up in India's sluggish judicial system.
Is resolute action genuinely being taken to deal with the radical factions' excesses and the massacres of Christians and Muslims? How much equality do the Dalits really enjoy? Is there genuine universality of human rights? Are children being protected from labour and exploitation at last? These are questions which we should be discussing frankly with our Indian partners.
In the last five years, the Indian National Human Rights Commission has recorded more than 14 000 deaths in police and military custody. I appeal to India to reform the Armed Forces Special Powers Act. It is this arbitrary justice which is fuelling the rebel movements in many Indian states.
Poverty in India is still a cause for serious concern, and even good-quality programmes are not enough. Much more needs to be done, given that 40% of the world's most undernourished children live in India.
With knowledge and technology transfer, Europe can make a very substantial contribution to genuinely sustainable development in India.
on behalf of the GUE/NGL Group. - (CS) Ladies and gentlemen, when India achieved independence in 1947, its 18% literacy rate, unstable political environment and level of economic development in no way hinted at the kind of problems with which we would be faced 60 years on. Indeed, the country's development problems are far from over. There are still many millions of illiterate, unemployed and socially marginalised people, but we are now dealing with a nuclear power with gross domestic product growth of about 8% for several years now. This is a country which urgently needs to build tens of power plants, modernise the basic rail and road network, and solve the problems of the small cities. Small cities in India are those with about a million inhabitants, just so we know what we are talking about. There is still great demographic pressure in some parts of the country, but today the problem of outsourcing is on the table.
Indian firms are taking qualified work from the European Union, programming work, for example in the field of accounting, and this work is often undertaken by workers living in India. Many countries import qualified specialists. We have got used to Lakshmi Mittal's company being the largest steel company in the European Union. We are aware of other industrial companies beginning to look at our market. The problems inside the SAARC are still far from being solved and the delicate matter of Kashmir is still on the negotiating table. There are, however, positive signs here and it seems that there are numerous topics for discussion in the political and economic fields. I should very much like to plead for support for the large infrastructure programmes in India and other SAARC countries. One example is the gas pipeline connecting Iran, Pakistan and India. We have common interests in this and other projects. Security, energy security and worldwide international cooperation: these are good signs ahead of the summit.
on behalf of the IND/DEM Group. - (NL) Mr President, the joint motion for a resolution is ending up in the precarious position of the Christian minority in India. I want to emphasise to the Council and Commission that this situation will be hopeless, especially in the state of Orissa, if the political and socio-economic causes at the root of the problem are not actually addressed. According to reports, on 23 August this year the local leader of the radical Hindu organisation VHP, Swami Laxmanananda Saraswati, was murdered by Maoists in Orissa. However, the Christian minority had to pay the price. Hindu nationalists hunted down their Christian fellow citizens, armed with clubs, axes and torches, and continued to wreak havoc for weeks on end, even in the refugee camps.
This violence is apparently purely religious, but it does have an obvious political element. The point is that, not just in Orissa but also in other parts of India, the Hindu nationalist BJP is now winning strong support. There is no room in its ideology for religious minorities, let alone a Christian minority.
I have just heard that the Council and Commission will be meeting the Indian Prime Minister, Mr Singh, in Marseille on 29 September. Mr Singh called the shameful events in Orissa a national disgrace. You must talk to him about this in Marseille. You must put on the agenda that point, namely the religious intolerance and the persecution of Christians, and discuss it in detail, because it is unacceptable to continue a strategic partnership in that way.
(NL) Mr President, I too want to take the opportunity to express my concern at the violence against Christians in India in recent weeks. Dozens of people have been murdered and thousands driven from their homes. Hundreds of houses have been set on fire and even churches have not been spared.
The European Union must call upon not just the central government of India but also the governments of the states to do everything they can to stop the violence and bring the guilty to justice. At the summit in Marseille next week, as well as reinforcing the strategic partnership with India as far as our trade relations are concerned, cooperation in the fight against terrorism must also be extended. The bomb attack in Islamabad last week has once again shown how much the neighbouring country of Pakistan is plagued by the problem of Islamic terrorism. Certainly in this political transition period in Pakistan it is very important that relations between India and Pakistan should not deteriorate. The European Union must provide all possible assistance to keep the dialogue going and encourage further dialogue.
India has a fast-growing economy, which is having an impact on the demand for energy. It must therefore be the policy of the European Union to ensure that India does not become too dependent on countries such as Iran and Russia.
(IT) Mr President, Mr Jouyet, Commissioner Wallström, ladies and gentlemen, I must respectfully point out a difference between my colleagues' speeches and your introductions, namely that you did not have the courage to speak in those introductions about the massacres of the past few days, nor to strongly condemn the lack of religious freedom in India. This is a very serious sign. It leads us to believe that we will present ourselves at the forthcoming summit without having the courage to address the key issue, which affects the real relations and true friendship existing between the European Union and India.
What is at stake, in fact, is not solely the massacre of Christians but the principle of religious freedom, and religious freedom is a freedom unlike any other. Religious freedom determines the quality of a democracy. We heard the Indian President tell us in this House how, in a Christian school, he learned not only to love knowledge but also to distinguish between religion and politics.
If this is true, we emphatically demand that the European Union devote the days of the European Union-India Summit to recalling that religious freedom is fundamental to the development of democracy, and to pressing home the point that we have to perform a common task: we must remember in a spirit of friendship that the infringement of human rights puts an end to truly constructive relations between entities which have everything to gain from building their future together.
We must have this courage, Commissioner; we must have this courage, Minister, because, if we do not assume this responsibility, we will inevitably make ourselves complicit in eroding the quality of democracy.
Mr President, as chair of Parliament's India delegation, I really welcome this debate. I would like to stress the central importance of continued and frequent dialogue between India and Europe on many issues that benefit from a shared approach - both at Council and Commission level, but also at parliamentary level - so I welcome the group that has been set up in the Indian Parliament, and I hope they will be coming to the European Parliament in the very near future.
On our resolution, whilst it makes clear the values that Europe and India hold dear on commitment to democracy, pluralism, the rule of law and multilateralism, it is key that we are natural partners. I do believe our resolution should have focused more on major issues such as terrorism, climate change and the economic strengthening of this partnership, which I hope this summit will go some way towards tackling.
I also would like to give my deepest sympathies to the families and victims of the recent bomb attacks which have taken place in India. I think, for this reason, we need to acknowledge that both Europe and India have many enemies who want to destroy our shared values. This summit should be an opportunity to deepen our ties, but I think we have to recognise that progress so far has been slow and the joint action plan needs more resources in order to achieve the ambitions that we have given ourselves.
In conclusion I would just say that in many friendly relationships we can have constructive criticisms, but it is a responsibility of both sides to ensure that this is balanced. So criticism of India's difficulties and failings must be balanced by full and frank admission of our own. We are right to condemn the poor treatment of minorities, but Europe must also be mindful of our own problems with intercommunal violence and our own unsatisfactory record in some areas on race relations.
(PL) Mr President, India is the world's largest democracy. It also has great demographic potential and is enjoying swift economic growth. India is therefore a key partner for the European Union and the West. It is important for such relations to be built on sound foundations. There are many positive features of India's development. The recent wave of persecution of Christians in Orissa and other locations is cause for concern, however. The relevant local authorities have failed to take any action to protect citizens of their country from attacks perpetrated by fanatics. This is not particularly surprising, as certain states within India have passed legislation banning Hindus from converting to other faiths. In addition, there are no legal restraints on the activities of extremist Hindu organisations calling for India to be cleansed of Christians. India prides itself on its democratic system, yet such a system requires the rights of ethnic and religious minorities to be respected. Does Mahatma Ghandi's home country really wish to disregard this now? If that is indeed the case, the matter must be raised at the forthcoming Summit.
(DE) Mr President, ladies and gentlemen, let me briefly explain why my group is about to reject the compromise resolution in the vote.
In the negotiations, it proved impossible to formulate a critical position on the nuclear deal between the US and India. We regard this as a failure by the European Parliament, as we expect this House to have the courage to criticise Europe's silence during the negotiations in the Nuclear Suppliers Group. It is sheer cowardice for all the Member States, and especially the German Chair Country of the NSG, to prove incapable of defending the European Security Strategy in a meeting of such importance.
We have a compromise in which one of the priorities is combating proliferation. However, by remaining silent, we have forfeited - indeed, wrecked - the credibility of disarmament policy. Nuclear disarmament? No chance! Strengthening the NPT regime? No chance! Credibility in negotiations with Iran? No chance! Instead, we have France's economic interests, especially in closing a deal on nuclear technology with India. That is the inherent position, which is why we are rejecting the compromise.
(NL) Mr President, India, just like Europe, is a subcontinent with many peoples and different languages, which is trying to put the war and oppression of the past behind it. However, India still has torture and the death penalty and there is still violence against the people of Kashmir, who never had the referendum that was needed after partition in 1947 to establish the state to which they wanted to belong.
In Europe, the strategic partnership with India that was agreed in 2004 should not be a reason to close our eyes to the discrimination against the 170 million untouchables who do not belong to any caste and have no rights. In 2007 the Indian Prime Minister rightly compared the discrimination against these Dalits to apartheid in South Africa. Many Dalits have converted to Christianity or Islam. The extremist opposition party BJP is trying to use the forthcoming elections to mobilise Hindus against the Christians and Muslims and to force the Dalits to resign themselves to always being poor and having no rights.
How can we help the Indian Government to stop this violence and how can we make sure that the EU aid after the floods also reaches the Dalits?
Mr President, this relationship between the two biggest democracies of the world is a very special one. India is emerging as an economic and political giant, but it is a shared commitment to the rule of law, multicultural democracy, global stability and the fight against terrorism that unites us. I hope that the ninth summit will bring us closer to reaching a free-trade agreement and that the still unresolved issues such as services, competition and intellectual property rights can be settled.
I too express my concern about the recent wave of attacks on Christians in Orissa. It is not the first time this has happened. The last wave of mob violence occurred last December. It is very important - and I asked the Council and the Commission to bring this to the attention of their Indian counterparts - that Indian authorities take all possible steps to compensate for the damaged property, provide full protection for people who do not dare to return to their villages, help them to restore their churches and bring the perpetrators to justice.
At the same time, we understand the complexities of this huge country and I would like to express my deep sympathy with the victims of numerous terrorist attacks which have hit India. We stand together with our Indian friends for common values, for the rule of law and the unconditional respect for human life, values so forcefully embodied by Mahatma Ghandi.
(NL) Mr President, nearly a year ago there was an uprising in Burma. The repression is still going on. It would be to the credit of India if the government were to break with the criminal regime in Burma. More and more Indians are asking for that, shocked after the terrible reaction of the regime to the effects of the cyclone.
In recent years India has achieved fantastic growth, with more and more highly qualified people and an enormous curiosity for innovation. India is playing a new role in relation to developing countries, with its own 'everything but arms'. India is a new donor. The dialogue between the European Union and India is also different and sometimes sharper, as you would expect of a dialogue between equal partners. The enormous economic growth can create better conditions and opportunities for greater social justice in India. Unfortunately, the problem of the untouchables is still acute.
The European Union also wants India to comply with the ILO conventions on child labour. There is no easy solution to that. In India, whole families live off the money that the children earn. However, child labour is both a cause and an effect of poverty. With children working, there is too much cheap labour and adult wages remain low. As such, the gap between rich and poor remains too wide in India. Working on opportunities for everyone is a matter of survival, it prevents unacceptable social tensions and is an issue of justice for millions of Indians. That is a joint responsibility, for the EU, for India and for the world.
(PL) Mr President, the European Union must depart from its policy of servility and readiness to make concessions if it is to rise to the challenges of the future. One example of this policy is the Union's attitude towards Russia and the argument that such a policy is justified because of Russia's energy resources.
In today's fast-changing world the Union is called upon to promote and defend rights and inalienable principles such as an individual's right to freedom and tolerance, and a nation's right to self-determination. The talks and contacts with India, a new world power, will reveal whether the Union is prepared to take on this role and act accordingly.
One of the key issues the European Union should raise is Christians' right to freedom of religion. I refer in particular to the rights of members of the Catholic Church, which is currently being persecuted and threatened with extinction in India. Churches are being burnt and Christians killed in India at present, yet Europe gave the people of India Mother Teresa of Calcutta. She was a holy person who brought goodness and kindness to where it was most needed. The European Union should seek inspiration from Mother Teresa on how to pursue its relations with India. India should look to Mother Teresa for an example of how to develop relations between followers of different faiths.
Mr President, I, as a long-standing rapporteur on this issue within this Parliament, welcome the EU-India Summit, which is due to take place very soon.
I see India in many ways as a natural partner for the European Union. We must use this summit to make progress, and I welcome the Council and Commission statements that have been made today. But I have to say, as a rapporteur, that too much time has been taken to get to where we are today. It is now time that we have delivery.
I hear comments made by so many of my colleagues today pertaining to the issue of human rights and religious freedoms. I remind them that this House fought very hard to have a human-rights clause included in all of our free-trade agreements. We, Commissioner, must underline our commitment to that clause. So, whether it is thousands of disappeared or mass graves in Jammu and Kashmir, or the murder of Christians in Orissa and attacks upon them, our commitments to human rights must remain absolute and committed.
Concerning the FTA: we now need delivery. A comprehensive bilateral between us and India is not just of importance to us and India but is of global significance.
(PL) Mr President, Europe is founded on Christianity, and we should always be guided by Christian values. Freedom of religion is one of the European Union's fundamental rights. This should be emphasised in the context of relations between the European Union and other countries. The attacks on Christians in India, their persecution, and the damage to their churches have given rise to great concern. The Indian authorities have failed to take action, thus indicating consent to the escalating terrorist attacks. In the context of the forthcoming EU-India Summit it would be appropriate to make holding the talks conditional on clear commitments by the Indian authorities. The latter should undertake to immediately implement all possible measures to halt the persecution of Christians and to ensure that those responsible for such actions are punished. Furthermore, the European Union cannot make any concessions, including trade concessions, to countries where fundamental rights are violated with impunity. The European Parliament must send out a clear message that it places the defence of these values above short-term economic interests.
(DE) Mr President, Commissioner, ladies and gentlemen, the EU-India Summit marks a new stage in the deepening of relations between the European Union and India. We want to promote economic development in India.
However, we are also monitoring very closely what is happening in the context of human rights and dignity in India's regions. Almost all the previous speakers have talked about the persecution of Christians which has recently been taking place. These are issues which must be discussed at the Summit as well. The murder of a spiritual leader and member of the World Hindu Council on 23 August this year triggered this new conflict. This is not the first attack on Christians, which is why some 60 000 Christians in the state of Orissa alone have now fled their homes. Christians are being subjected to a campaign of persecution, humiliation, abuse and murder. Homes, churches and monasteries in Christian communities are being ransacked and destroyed.
The Indian Government must guarantee the right to life and liberty of the Christians who live there. Economic prosperity and stability can only be achieved through freedom for the people.
(DE) Mr President, India and Europe need more and better contacts with each other at all levels, but particularly between ordinary people: business people, tourists and students, for example.
Let me make a brief comment, which is also of relevance to the Commission's legislative programme that we were discussing earlier. In international aviation, we need good security regulations that are genuinely useful and effective and not simply token gestures. One sensible and genuinely necessary measure would therefore be to abolish the senseless rules that prevent passengers from taking liquids on board at last, and to come up with a more sensible solution.
(PL) Mr President, as the EU-India Summit approaches, we ought to reflect on the prospects for increasing cooperation with India. Despite significant progress, our cooperation with India is still significantly less dynamic than our links with China. The Union is India's main economic partner, but there is still scope for our companies to improve their position in those sectors of the Indian economy that are undergoing dynamic development. I am referring to energy, telecommunications and machinery. At the same time, we must ensure that the prospect of doing business with India does not lead us to overlook the problems facing its population. The most important of these are widespread poverty, the inadequacies of the health and education systems, the AIDS epidemic and the marked social contrasts. As we dispatch politicians, financiers, goods and know-how to India, we must not forget the need for humanitarian aid and medicine. Above all, we must not neglect the cause of religious freedom in India.
President-in-Office of the Council. - (FR) Mr President, I would like to thank everyone for this debate, which has shown the importance we attach to the development of our partnership with India, because it is a power that contributes to international and regional stability, because it is, as has been said, the largest, most populous and most democratic country in the region and because it is a country that, in spite of the difficulties that have been mentioned, upholds cultural and religious pluralism.
In response to the concerns that have been voiced by Mr Tannock and others, I would say that the fight against terrorism is a key element of the dialogue between the European Union and India. With regard to the terrorist violence that has struck India, the Union condemns all the attacks of which the country has been victim and, as Mrs Gill stated, our sympathies are with the victims of these attacks, which aim to destroy the multiethnic and multi-confessional nature of Indian society.
Several speakers have, quite rightly, referred to the violence, persecution and attacks targeting the Christian community in general and the Christian community in Orissa in particular. We have been extremely watchful of these incidents and we will obviously address them at the summit. However, as Mrs Gill said, we must provide constructive criticism and we must make sure to praise the courageous attitude, which has been referred to by several speakers, of the Indian Prime Minister, who described these events as a national disgrace and was quick to dispatch 3 000 police officers to Orissa. We remain deeply concerned by the attacks and the violence committed against people of different faiths, in particular the Christian communities. We reiterate that the fight against terrorism must take place in a context of respect for the rule of law and international law.
On the issue of regional stability, raised by Mr Menéndez del Valle and Mr Berman among others, the European Union has requested that the situation in Burma should be included on the summit agenda. The Union wishes to convince all Burma's neighbours that democratic reform and a peaceful transition in the country are in their interests. We will discuss the matter with India and with other countries. We wish to see greater stability too and hope that the negotiations can bring results with regard to the situation in Kashmir and India-Pakistan relations.
In terms of the social issues mentioned, including child labour, touched on by Mrs Kallenbach, the Council shares these concerns and not only with regard to India. We are negotiating with our Indian partners an action plan aimed at strengthening commitments in the area of corporate social responsibility, decent work and efforts to combat child labour. We have made provisions on fundamental labour rights in line with the International Labour Organisation's standards a part of our delicate negotiations on the trade and investment agreement. As I said, I share in part Mrs Gill's opinion, which seems to me a very balanced one. We should stand up for the victims of all terrorist attacks and must criticise India when the measures it takes to counter them appear to us insufficient, but we must also support the Indian authorities when they take appropriate action.
As regards the comments made on nuclear cooperation, I would like to remind you that, on 6 September 2008, an agreement was concluded by the Nuclear Suppliers Group, in which it was agreed to grant a derogation making it possible to establish trade relations with India in the field of civil nuclear power, under the supervision of, with the agreement of and in respect of the conditions set by the International Atomic Energy Agency. I would also stress that India has pledged to extend its moratorium on nuclear testing and that the civil and military programmes should not be confused.
In conclusion, I reiterate that the European Union is alone in developing a firm dialogue with all the emerging countries and which applies to each partner the same human rights criteria, with a compulsory clause appearing in all new agreements from 1995 that requires respect for international law, whether it is in the form of the International Criminal Court, the United Nations conventions on political rights or the application of social and environmental rights. This goes for all emerging countries, including our Indian partners.
Vice-President of the Commission. - Mr President, honourable Members, let me almost in telegram form answer some of your detailed questions and add a couple of points.
Firstly, a piece of information that I think is important to all of you who are engaged in the issue of India-EU cooperation concerns the recent flooding in Bihar state, where the European Commission is providing assistance to the victims of this catastrophe. The Commission mobilised EUR 2 million for emergency relief to cover the most urgent needs of food, shelter, water, sanitation and medical support. This has been provided both to those displaced and those who remained in the affected villages. I thought it important for you to know that.
There was a question on civil aviation. In principle, the signature of the horizontal agreement at the summit should be accompanied by the signature of the financing agreement on a new civil aviation cooperation programme covering EUR 12.5 million. That is the highest amount of European Community funding for aviation for any third country.
I would just like to say a few words on climate change, because it is, of course, in our interests to engage India in the run-up to the post-Kyoto regime. As you know, we take the view, contrary to India, that climate-change-related measures are not incompatible with economic development. On the contrary, they can help us and we urge India to also be proactive in the coming Poznań Conference to prepare post-Kyoto and in the negotiations on an agreement in Copenhagen. We have good reason to expect that a work programme on energy and climate change will be adopted at the summit, and this is an essential component of our cooperation with India.
We are, of course, following very closely the communal violence in the state of Orissa, which we deplore. We raised the issue of Orissa at the last human rights dialogue in February, asking the authorities to prevent such violence. We also raised the issue with the India National Human Rights Commission and the National Minorities Commission. We will also raise it at this summit on the basis of a report which has been requested from the Heads of Mission in Delhi.
Finally, concerning our dialogue on India, I would like to say to Mrs Gill that the Commission is prepared to inform Parliament on the priorities set in the revised Joint Action Plan. Our External Relations Department holds regular meetings with all the services directly involved in Indian affairs and a representative of the secretariat of the Parliament is always invited to these meetings, but I think it is important to follow this up in a very practical way.
Thank you very much for this debate. We will of course take back to the Commission all your detailed and well-informed views.
I have received six motions for a resolution pursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Wednesday.
Written statements (Rule 142)
in writing. - (PL) In the run-up to the EU-India Summit in Marseille on 29 September, I should like to draw attention to certain dramatic events. I am referring to the wave of violence against Christians and the serial killings of Christians in August in India, notably in Orissa. The European Parliament should strongly condemn such incidents. The issue of police behaviour in the context of the massacre of representatives of religious minorities is also of concern. I should like to express my deep distress and concern regarding the attacks on Christians in Orissa, and in particular in the Kandhamal district. I would also like to emphasise the need to provide immediate aid and support for the victims.
in writing. - (PL) India is an important partner for the European Union. In both political and economic terms, India's achievements are impressive. There is scope for ongoing improvement of the relations between India and the Union. Such relations could be mutually beneficial. There does seem to be, however, a serious impediment to the development of India and of our mutual relations, an impediment that significantly reduces India's potential. I believe that this impediment is the caste system currently operating in India. The Indian authorities must make every effort to cleanse Indian society of the negative, and indeed sometimes tragic, consequences of this system. In such cases, legislative action and political declarations alone are not enough. What is important is actually changing social relations and inhuman traditions. This is not an easy task and one cannot expect immediate results. We should not be dissuaded by the prospect of a long-term process. On the contrary, we should support India's efforts in this important enterprise. I trust that the forthcoming EU-India Summit will help to weaken the caste system in India and to improve standards of human rights and citizens' rights in the world's largest democracy.